PER CURIAM.
Appellant has appealed from the denial of a motion he filed pursuant to Criminal Procedure Rule 1, ch. 924, F.S.A. Appendix.
In his motion he asserted that he did not ' have the assistance of counsel at the critical stages of his prosecution. The record in this cause affirmatively shows that counsel was appointed for this appellant and that his counsel was present both at his arraignment where he entered a plea of guilty and at his sentencing. Further, the record on appeal contains two letters written by the appellant in which he names as his attorney at his trial the attorney that the record shows was appointed by the court to represent appellant.
In addition, appellant has previously filed another Rule 1 motion in which he contended that he was not afforded counsel during his trial proceedings. This prior motion was denied and appellant failed to take an appeal therefrom. He now attempts to raise the same question in his motion which is the subject of this appeal.
We find no error in the denial of the motion and hereby affirm the order appealed.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.